Citation Nr: 1449092	
Decision Date: 11/05/14    Archive Date: 11/10/14

DOCKET NO.  12-16 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to burial benefits, to include a plot or interment allowance.


ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel









INTRODUCTION

The Veteran served on active duty from June 1963 to June 1966.  He died November [redacted], 2009.  The appellant is the Veteran's surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  


FINDINGS OF FACT

1. The Veteran died November [redacted], 2009 from intracranial hemorrhage.

2.  At the time of his death, the Veteran was not service connected for any disability.

3.  There is no evidence of record that the Veteran's death was due to a service connected disability or otherwise related to his active military service.  

4.  The appellant, the surviving spouse, paid for the Veteran's cremation and filed an application for burial benefits for the Veteran's death in December 2009.

5.  The Veteran did not die while in a VA medical center, domiciliary, or nursing home, or at a facility under contract with VA, or while traveling under proper prior authorization and at VA expense to a specified place for the purpose of examination, treatment or care. 

6.  The Veteran was not discharged from service due to a disability incurred in or aggravated by service. 

7.  The evidence does not indicate that the appellant incurred expenses for the actual interment of the Veteran's remains.


CONCLUSION OF LAW

The criteria for entitlement to burial benefits, to include a plot or interment allowance, have not been met.  38 U.S.C.A. § 2302 (West 2002); 38 C.F.R. § 3.1600 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran died November [redacted], 2009 from intracranial hemorrhage.  The appellant, who is the Veteran's surviving spouse, filed a claim for burial benefits in December 2009.  Attached with this application is a funeral home expense report, indicating that she paid $1,235.86 to cover the costs of cremation.  

Claims for a burial allowance may be executed only by "[t]he individual whose personal funds were used to pay burial, funeral, and transportation expenses."  38 C.F.R. § 3.1601(a)(1) (2014).  Likewise, 38 C.F.R. § 3.1600(a)(2)(ii) provides that a claim for a plot allowance may be executed by "[t]he person(s) whose personal funds were used to defray the cost of the plot or interment expenses."  The funeral home expense report indicates that the appellant was the individual who paid the funeral home costs.  Thus, based on the facts in this case, the claim has been timely filed, and the appellant is the party with standing to submit the claim. 

At the time of his death, the Veteran was not service connected for any disability.  Additionally, there is no evidence that the Veteran's death was the result of a service connected injury or disability or that it was otherwise related to service.  The appellant has not argued to the contrary.  Thus, the appellant is eligible for benefits on a non-service connected basis only.  In such cases, a burial allowance to cover the burial and funeral expenses, as well as the expense of transporting the body may be payable, but only under certain circumstances.  38 U.S.C.A. § 2302(a) (West 2002); 38 C.F.R. § 3.1600(b) (2014). 

Specifically, if the cause of a veteran's death is not service-connected, entitlement is based upon one of the following conditions: at the time of death, the veteran was in receipt of pension or compensation; the veteran had an original claim for pension or compensation pending at the time his or her death for which there was evidence available on the date of death to support the award for compensation or pension; the veteran had a reopened claim where there is sufficient prima facie evidence of record on the date of death to show entitlement; the deceased was a veteran of any war or was discharged or released from active military, naval, or air service for a disability incurred or aggravated in line of duty, and there is no next of kin and the veteran's estate funds are insufficient to cover final expenses; or the veteran dies from non-service connected causes while properly hospitalized by VA in a VA or non-VA facility.  See 38 C.F.R. §§ 3.1600(b) and (c) (2014). 

Properly hospitalized by VA means admission to a VA facility for hospital, nursing home, or domiciliary care under the authority of 38 U.S.C.A. § 1710 or § 1711(a); admission (transfer) to a non-VA facility for hospital care under the authority of 38 U.S.C.A. § 1703; admission (transfer) to a nursing home under the authority of 38 U.S.C.A. § 1720 for nursing home care at the expense of the United States; or admission (transfer) to a State nursing home for nursing home care with respect to which payment is authorized under the authority of 38 U.S.C.A. § 1741.  If a Veteran dies enroute while traveling under proper prior authorization and at VA expense to or from a specified place for purpose of examination, treatment, or care, burial expenses will be allowed as though death had occurred while properly hospitalized by VA.  38 C.F.R. § 3.1605(a) (2014).

In this case, non-service connected burial benefits are not warranted, as none of the conditions of 38 C.F.R. § 3.1600 have been met.  First, the evidence does not indicate that the Veteran was in receipt of any VA compensation or pension at the time of his death.  Burial benefits are not warranted on this basis. 

Next, the evidence does not indicate that the Veteran had an original or reopened claim that was pending at the time of his death.  Thus, burial benefits are not warranted on this basis. 

The evidence also does not indicate that the Veteran had no next of kin, as this claim before the Board was filed by the Veteran's surviving spouse.  

Finally, the Veteran did not die while hospitalized by VA or traveling under proper authority and at VA expense for the purpose of examination, treatment or care.  The record reflects that on November 16, 2009, the Veteran was transported by ambulance to Lake Regional ER, a private facility, after he suddenly developed a severe headache, facial droop, and diminished mental status progressing to loss of consciousness.  He was found to have severe intracranial hemorrhage and was transferred to another private hospital, University Hospital, for further management and care.  A social worker from university hospital contacted VA on November 17, 2009 to enquire about reimbursement of the Veteran's treatment expenses, but the Veteran succumbed to his illness on November [redacted], 2009 while still at University Hospital.  There is no evidence of record showing that the Veteran received prior approval from VA authorizing transportation to and treatment at these private hospitals or that these hospitals were under prior contract by VA to treat the Veteran.  In June 2012, the RO contacted D.M., an employee at the VA Medical Center in Columbia, Missouri, who confirmed that the Veteran was not on VA contract while at University Hospital.  

The appellant has argued that because the Veteran was receiving all of his medical care from VA at the time of his death and VA paid the cost of the Veteran's final hospitalization, VA should also pay the Veteran's burial expenses.  It is important for the appellant to understand that just because VA paid the Veteran's final medical expenses does not mean that she is also entitled to burial benefits.  The criteria for reimbursing unauthorized medical expenses are different from the criteria for reimbursing burial expenses.  The Board is sympathetic to the fact that because of the emergent nature of the Veteran's final illness, he was transported to the closest hospital for treatment, even though the Veteran was normally treated at VA.  Undoubtedly, if the Veteran's condition had been less serious, he would have sought treatment at a VA facility, rather than a private one.  Nevertheless, the fact remains that, the Veteran did not die while properly hospitalized by VA.  He was not in a VA facility for hospital, nursing home, or domiciliary care; had not been admitted (transferred) to a non-VA facility for hospital care under 38 U.S.C.A. § 1703, admitted (transferred) to a nursing home under 38 U.S.C.A. § 1720 for nursing home care at the expense of the United States, and he had not been admitted (transferred) to a State nursing home for nursing home care with respect to which payment is authorized under 38 U.S.C.A. § 1741.  Moreover, he did not die en route while traveling under proper prior authorization and at VA expense to or from a specified place for purpose of examination, treatment, or care.  Accordingly, the criteria for entitlement under 38 C.F.R. § 3.1605(a) are not met 

Overall, the evidence does not indicate that any of the conditions for burial benefits as set forth by 38 C.F.R. § 3.1600 have been met.  Accordingly, there is no legal entitlement to a burial allowance under this provision, and this aspect of the appeal must be denied. 

Additionally, in conjunction with a claim for burial benefits, the Board must consider entitlement to a plot or interment allowance as set forth in 38 C.F.R. § 3.1600(f) (2014).  Under this regulation, a plot or interment allowance is payable to the person or entity who incurred interment expenses in an amount not to exceed $700.  See 38 U.S.C.A. § 2303(b) (West 2002). 

However, in this case, the evidence does not indicate that the appellant or any other party has incurred any expenses for the actual interment of the Veteran's remains.  According to the receipt of the appellant's burial expenses, she was provided her spouse's cremated remains to take home with her.  The appellant has not submitted any evidence that she incurred any further expense interring the Veteran's remains.  Accordingly, as the evidence does not indicate that the appellant incurred any expenses for the actual interment of the Veteran's cremated remains, an interment or plot allowance is also not warranted. 

In conclusion, the requirements for burial benefits and interment allowance under 38 C.F.R. § 3.1600 have not been met.  The Board sympathizes with the appellant for her loss and acknowledges that she has incurred expenses associated with the death of her husband, who served his country honorably.  However, under the circumstances of this case, the preponderance of the evidence is against the claim and there is no doubt to be resolved.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126 (West 2002 & Supp. 2012) and 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, and 3.326(a) (2014), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

Although VA did not provide VCAA notice prior to its initial decision, it provided the information and evidence needed to substantiate the claim in its initial January 2010 decision.  The claim was subsequently readjudicated, de novo, in a June 2012 statement of the case, which cures any timing deficiency.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).   In addition, the appellant has demonstrated actual knowledge of the requirements for entitlement to burial benefits, as laid out in her November 2010 notice of disagreement and her June 2012 VA substantive appeal.  

Ultimately, given the above, the Board finds that no prejudice has resulted with regard to the content or timing of the notices.  See Shinseki v. Sanders, 556 U.S. 396 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); see also Mayfield, 444 F.3d 1328 at 1333-34.


ORDER

Entitlement to burial benefits, to include a plot or interment allowance, is denied.  



____________________________________________
B.W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


